DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/049,427, filed on October 21, 2020.

Oath/Declaration
Oath/Declaration as filed on October 21, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claims 3, 4, and 5 recite limitations “the custom printer filter” in second and third lines, first line, and second line of the claims respectively, but the limitations are unclear at least because it is not exactly clear as to whether the limitations are referring to the custom printer filter recited in ninth line of claim 1 or the custom printer filter recited in eleventh line of claim 1.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that clarifies as to exactly which custom printer filter is being referred to.
In particular, claims 10, 11, and 12 recite limitations “the custom printer filter” in second and third lines, first line, and second line of the claims respectively, but the limitations are unclear at least because it is not exactly clear as to whether the limitations are referring to the custom printer filter recited in sixth line of claim 8 or the custom printer filter recited in eleventh line of claim 8.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that clarifies as to exactly which custom printer filter is being referred to.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pouyadou et al., U.S. Patent Application Publication 2009/0328031 A1 (hereinafter Pouyadou), in view of Sedky et al., U.S. Patent 7,554,682 B1 (hereinafter Sedky), Okutsu et al., U.S. Patent Application Publication 2006/0039028 A1 (hereinafter Okutsu).
Regarding claim 1, Pouyadou teaches an apparatus for configuring a printer filter pipeline (16 FIGS. 1 and 5, paragraph[0022] of Pouyadou teaches the printing system 16 includes a print path system 18 which includes a set of independent processing units or libraries 20, 22, 24, 26, 28 (five in the illustrated embodiment, although fewer or more libraries are contemplated); each of the processing  units 20, 22, 24, 26, 28 includes software processing  instructions, which, when executed, perform a processing  operation connected with a submitted document; exemplary processing  units may include, but are not restricted to: units for printer usage policy enforcement, accounting and billing of print requests, content-based processing  of print requests, document format conversion, and the like; thus, for example, processing  unit 20 may effect a printer usage policy such as allowing certain users to print documents on a high quality printer, while preventing or limiting the usage of the high quality printer by another group of users; processing unit 22 may deal with accounting and billing, for example, by billing the printing of a document to a particular client; in one embodiment, unit 22 is capable of detecting documents whose content is likely to be personal rather than business-related and charging the print cost to the user's account or otherwise processing  the document depending on an inference about the intended use of the document, as disclosed, for example, in U.S. Pub. No. 2008/0068641, incorporated herein by reference in its entirety; processing  unit 24 may be a content based processing  unit, for example, one which adds a watermark or makes another image modification to the document; and processing unit 26 may be configured for document conversion for one format to another, and See also at least paragraphs[0038]-[0039] of Pouyadou (i.e., Pouyadou teaches a printing system that creates a filter pipeline)), the apparatus comprising: a processor; and a memory storing instructions executable by the processor (54 and 224; 40; 20, 22, 24, 26, and 28 FIGS. 1 and 5, paragraph[0025] of Pouyadou teaches the document processing units 20, 22, 24, 26, 28 are implemented as a set of independent libraries whose condition of execution are described by a certain number of rules (referred to as `policy rules`), described in a computer-language-neutral manner and stored in an implementation-neutral repository 40; the repository 40 can be stored in either a server memory 42 or a server storage device 44 such as, e.g., a disk drive; in one embodiment, an XPS filter-based mechanism is used to apply these rules; FIG. 1 shows, by way of example, a set of filters 46, 48, 50, 52 which are controlled by an orchestrator 54; in exemplary embodiments, the orchestrator is invoked by an XPS print path engine 56; as a document is being processed by the orchestrator 54, appropriate processing units 20, 22, 24, 26, 28 are executed based on the triggering conditions determined by examining each of the filters 46, 48, 50, 52; in this regard, because the execution of one of the processing units may be dependent on results from a previously executed processing unit, an execution context 58 is maintained by the orchestrator 54; the execution context 58 is a set of named variables that can be created, read, modified or deleted by the various units of execution or by the orchestrator, thereby further facilitating conditional execution of each of the processing units 20, 22, 24, 26, 28; and the execution context 58 can be maintained in either the server memory 42 or the server storage device 44, and See also at least paragraphs[0021]-[0022], [0039], and [0057] of Pouyadou (i.e., Pouyadou teaches processing units that include software processing instructions stored in a repository that are processed by an orchestrator)), 
wherein the processor is to execute the instructions to: drive a printer filter pipeline manager to load a custom printer filter manager based on a printer filter configuration file; and drive the custom printer filter manager to load a custom printer filter based on custom printer filter configuration information comprising information related to a custom printer filter (226; 236; 228; 230, 234, 238 FIGS. 1 and 5, paragraph[0039] of Pouyadou teaches briefly, operation of the print path engine 56, i.e., the XPS print path, is first described; a print job request 14 is received from a client device for processing, and the scheduler 224 signals the filter pipeline manager 226 to begin processing; the filter pipeline manager reads the filter configuration file 228 and creates a filter pipeline by loading the filters that are listed in the filter configuration file 228 for the selected printer 222; the first filter, i.e., XPS filter 1 (230) in the filter pipeline reads the contents of the XPS spool file 231; the first filter 230 reads the document parts 233 and XML print job ticket 232 from the job request 14 and processes the document accordingly; the first filter 230 sends the processed document parts to the second filter 234 by using an interface provided by an inter-filter communicator 236; the inter-filter communicator 236 maintains intermediate processing results until the next filter is ready to process them; this process continues until the last filter 238 has processed the document and XML print job ticket, unless of course the document processing has been aborted prior to the last filter; information about the printer 222 and the print job may also be stored in the print pipeline property bag 240 for the XPS filters 230, 234, 238 to use; the filters can access information stored in the property bag 240 and can use the stored information share data; and serialization services 242 provides services for serializing data streams flowing between the XPS spool file 231 and the filter pipeline manger 226 and the scheduler 224, and See also at least paragraphs[0021]-[0022], [0025], and [0057] of Pouyadou (i.e., Pouyadou teaches a scheduler to control a filter pipeline manager to load filters, using an inter-filter communicator, in accordance with a sequence that are listed in a configuration file in order to create a filter pipeline)); but does not expressly teach provided by a printer driver; defined by a user.  
However, Sedky teaches provided by a printer driver and (Claim 13 of Sedky teaches a method, to be implemented by a printing device having one or more printer drivers, comprising: extracting from a printer filter configuration file a printer filter order that stipulates an order of printer filters for a printer filter pipeline; extracting from the printer filter configuration file at least part of an associated printer filter entry for each stipulated printer filter, wherein the extracting from the printer filter configuration file at least part of an associated printer filter entry further comprises extracting a printer filter interface for each associated stipulated printer filter, the printer filter interface enumerating at least one data type that is compatible with the associated stipulated printer filter; verifying that mating interfaces of each stipulated printer filter along the printer filter pipeline match, the mating interfaces matching when they are identical or compatible, the mating interfaces being compatible when data formatted as one interface type is understood and correctly processed as data formatted as another interface type; determining if a non-matching mating interface between at least two printer filters is detected by the verifying; providing a non-matching printer filter error notification when a non-matching mating interface is detected; constructing the printer filter pipeline responsive to the printer filter order and based on the at least part of the associated printer filter entry for each stipulated printer filter; and utilizing the constructed printer filter pipeline and transmitting one or more printable files to the printing device), but the combination of Pouyadou and Sedky still do not expressly teach defined by a user.
However, Okutsu teaches defined by a user (FIG. 3, paragraph[0049] of Pouyadou teaches the arrangement for enabling or disabling filter modules individually as shown in FIG. 3 has been widely used for enabling or disabling filter functions; this arrangement requires an operator to acquire a detailed knowledge about the processing performed by the individual filter modules installed on the printer 100 before the operator can enable or disable a filter module in order to customize the printer 100 to suit a user; and as the number of filter modules installed increases, this task will become burdensome to the operator and unrealistic).
Furthermore, Pouyadou, Sedky, and Okutsu are considered to be analogous art because they are from the same field of endeavor with respect to a printing device, and involve the same problem of suitably processing data for the printing device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Pouyadou based on Sedky and Okutsu to drive the printer filter pipeline manager to load the custom printer filter manager based on the printer filter configuration file provided by a printer driver, and drive the custom printer filter manager to load the custom printer filter based on the custom printer filter configuration information comprising the information related to the custom printer filter defined by a user.  One reason for the modification as taught by Sedky is for enabling a flexible printer pipeline in a printer subsystem in which an arbitrary number of as well as differing types of printer filters may be utilized (Col. 1, Lines 6-9 of Sedky).  Another reason for the modification as taught by Okutsu is for suitably enabling or disabling filter functions (paragraph[0049] of Okutsu).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 6, Pouyadou, Sedky, and Okutsu teach the apparatus of claim 1, wherein the memory stores further instructions that cause the processor to, based on the printer filter configuration file, according to an operating order of printer filters provided by the printer driver and the custom printer filter manager, execute the instructions to load the printer filters together with the custom printer filter manager (FIGS. 1 and 5, paragraph[0039] of Pouyadou teaches briefly, operation of the print path engine 56, i.e., the XPS print path, is first described; a print job request 14 is received from a client device for processing, and the scheduler 224 signals the filter pipeline manager 226 to begin processing; the filter pipeline manager reads the filter configuration file 228 and creates a filter pipeline by loading the filters that are listed in the filter configuration file 228 for the selected printer 222; the first filter, i.e., XPS filter 1 (230) in the filter pipeline reads the contents of the XPS spool file 231; the first filter 230 reads the document parts 233 and XML print job ticket 232 from the job request 14 and processes the document accordingly; the first filter 230 sends the processed document parts to the second filter 234 by using an interface provided by an inter-filter communicator 236; the inter-filter communicator 236 maintains intermediate processing results until the next filter is ready to process them; this process continues until the last filter 238 has processed the document and XML print job ticket, unless of course the document processing has been aborted prior to the last filter; information about the printer 222 and the print job may also be stored in the print pipeline property bag 240 for the XPS filters 230, 234, 238 to use; the filters can access information stored in the property bag 240 and can use the stored information share data; and serialization services 242 provides services for serializing data streams flowing between the XPS spool file 231 and the filter pipeline manger 226 and the scheduler 224, and See also at least paragraphs[0021]-[0022], [0025], and [0057] of Pouyadou (i.e., Pouyadou teaches the scheduler to control the filter pipeline manager to load filters in accordance with a sequence that are listed in a configuration file in order to create a filter pipeline)).
Regarding claim 8, Pouyadou teaches a method of configuring a printer filter pipeline, the method comprising: loading, by a printer filter pipeline manager, a custom printer filter manager based on a printer filter configuration file; and loading, by the custom printer filter manager, a custom printer filter based on custom printer filter configuration information comprising information related to a custom printer filter (226; 236; 228; 230, 234, 238 FIGS. 1 and 5, paragraph[0039] of Pouyadou teaches briefly, operation of the print path engine 56, i.e., the XPS print path, is first described; a print job request 14 is received from a client device for processing, and the scheduler 224 signals the filter pipeline manager 226 to begin processing; the filter pipeline manager reads the filter configuration file 228 and creates a filter pipeline by loading the filters that are listed in the filter configuration file 228 for the selected printer 222; the first filter, i.e., XPS filter 1 (230) in the filter pipeline reads the contents of the XPS spool file 231; the first filter 230 reads the document parts 233 and XML print job ticket 232 from the job request 14 and processes the document accordingly; the first filter 230 sends the processed document parts to the second filter 234 by using an interface provided by an inter-filter communicator 236; the inter-filter communicator 236 maintains intermediate processing results until the next filter is ready to process them; this process continues until the last filter 238 has processed the document and XML print job ticket, unless of course the document processing has been aborted prior to the last filter; information about the printer 222 and the print job may also be stored in the print pipeline property bag 240 for the XPS filters 230, 234, 238 to use; the filters can access information stored in the property bag 240 and can use the stored information share data; and serialization services 242 provides services for serializing data streams flowing between the XPS spool file 231 and the filter pipeline manger 226 and the scheduler 224, and See also at least paragraphs[0021]-[0022], [0025], and [0057] of Pouyadou (i.e., Pouyadou teaches a scheduler to control a filter pipeline manager to load filters, using an inter-filter communicator, in accordance with a sequence that are listed in a configuration file in order to create a filter pipeline)); but does not expressly teach provided by a printer driver; defined by a user.
However, Sedky teaches provided by a printer driver and (Claim 13 of Sedky teaches a method, to be implemented by a printing device having one or more printer drivers, comprising: extracting from a printer filter configuration file a printer filter order that stipulates an order of printer filters for a printer filter pipeline; extracting from the printer filter configuration file at least part of an associated printer filter entry for each stipulated printer filter, wherein the extracting from the printer filter configuration file at least part of an associated printer filter entry further comprises extracting a printer filter interface for each associated stipulated printer filter, the printer filter interface enumerating at least one data type that is compatible with the associated stipulated printer filter; verifying that mating interfaces of each stipulated printer filter along the printer filter pipeline match, the mating interfaces matching when they are identical or compatible, the mating interfaces being compatible when data formatted as one interface type is understood and correctly processed as data formatted as another interface type; determining if a non-matching mating interface between at least two printer filters is detected by the verifying; providing a non-matching printer filter error notification when a non-matching mating interface is detected; constructing the printer filter pipeline responsive to the printer filter order and based on the at least part of the associated printer filter entry for each stipulated printer filter; and utilizing the constructed printer filter pipeline and transmitting one or more printable files to the printing device), but the combination of Pouyadou and Sedky still do not expressly teach defined by a user.
However, Okutsu teaches defined by a user (FIG. 3, paragraph[0049] of Pouyadou teaches the arrangement for enabling or disabling filter modules individually as shown in FIG. 3 has been widely used for enabling or disabling filter functions; this arrangement requires an operator to acquire a detailed knowledge about the processing performed by the individual filter modules installed on the printer 100 before the operator can enable or disable a filter module in order to customize the printer 100 to suit a user; and as the number of filter modules installed increases, this task will become burdensome to the operator and unrealistic).
Furthermore, Pouyadou, Sedky, and Okutsu are considered to be analogous art because they are from the same field of endeavor with respect to a printing device, and involve the same problem of suitably processing data for the printing device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Pouyadou based on Sedky and Okutsu by loading, by the printer filter pipeline manager, the custom printer filter manager based on the printer filter configuration file provided by a printer driver; and loading, by the custom printer filter manager, the custom printer filter based on the custom printer filter configuration information comprising the information related to the custom printer filter defined by a user.  One reason for the modification as taught by Sedky is for enabling a flexible printer pipeline in a printer subsystem in which an arbitrary number of as well as differing types of printer filters may be utilized (Col. 1, Lines 6-9 of Sedky).  Another reason for the modification as taught by Okutsu is for suitably enabling or disabling filter functions (paragraph[0049] of Okutsu).  The same motivation and rationale to combine for claim 8 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 13, Pouyadou, Sedky, and Okutsu teach the method of claim 8, wherein the loading of the custom printer filter manager comprises, based on the printer filter configuration file, according to an operating order of printer filters provided by the printer driver and the custom printer filter manager, loading the printer filters together with the custom printer filter manager (FIGS. 1 and 5, paragraph[0039] of Pouyadou teaches briefly, operation of the print path engine 56, i.e., the XPS print path, is first described; a print job request 14 is received from a client device for processing, and the scheduler 224 signals the filter pipeline manager 226 to begin processing; the filter pipeline manager reads the filter configuration file 228 and creates a filter pipeline by loading the filters that are listed in the filter configuration file 228 for the selected printer 222; the first filter, i.e., XPS filter 1 (230) in the filter pipeline reads the contents of the XPS spool file 231; the first filter 230 reads the document parts 233 and XML print job ticket 232 from the job request 14 and processes the document accordingly; the first filter 230 sends the processed document parts to the second filter 234 by using an interface provided by an inter-filter communicator 236; the inter-filter communicator 236 maintains intermediate processing results until the next filter is ready to process them; this process continues until the last filter 238 has processed the document and XML print job ticket, unless of course the document processing has been aborted prior to the last filter; information about the printer 222 and the print job may also be stored in the print pipeline property bag 240 for the XPS filters 230, 234, 238 to use; the filters can access information stored in the property bag 240 and can use the stored information share data; and serialization services 242 provides services for serializing data streams flowing between the XPS spool file 231 and the filter pipeline manger 226 and the scheduler 224, and See also at least paragraphs[0021]-[0022], [0025], and [0057] of Pouyadou (i.e., Pouyadou teaches the scheduler to control the filter pipeline manager to load filters in accordance with a sequence that are listed in a configuration file in order to create a filter pipeline)).
Regarding claim 15, Pouyadou teaches a non-transitory computer-readable storage medium storing instructions executable by a processor, the non-transitory computer-readable storage medium comprising: instructions (40; 54 and 224; 20, 22, 24, 26, and 28 FIGS. 1 and 5, paragraph[0025] of Pouyadou teaches the document processing units 20, 22, 24, 26, 28 are implemented as a set of independent libraries whose condition of execution are described by a certain number of rules (referred to as `policy rules`), described in a computer-language-neutral manner and stored in an implementation-neutral repository 40; the repository 40 can be stored in either a server memory 42 or a server storage device 44 such as, e.g., a disk drive; in one embodiment, an XPS filter-based mechanism is used to apply these rules; FIG. 1 shows, by way of example, a set of filters 46, 48, 50, 52 which are controlled by an orchestrator 54; in exemplary embodiments, the orchestrator is invoked by an XPS print path engine 56; as a document is being processed by the orchestrator 54, appropriate processing units 20, 22, 24, 26, 28 are executed based on the triggering conditions determined by examining each of the filters 46, 48, 50, 52; in this regard, because the execution of one of the processing units may be dependent on results from a previously executed processing unit, an execution context 58 is maintained by the orchestrator 54; the execution context 58 is a set of named variables that can be created, read, modified or deleted by the various units of execution or by the orchestrator, thereby further facilitating conditional execution of each of the processing units 20, 22, 24, 26, 28; and the execution context 58 can be maintained in either the server memory 42 or the server storage device 44, and See also at least paragraphs[0021]-[0022], [0039], and [0057] of Pouyadou (i.e., Pouyadou teaches processing units that include software processing instructions stored in a repository that are processed by an orchestrator)) to load, by a printer filter pipeline manager, a custom printer filter manager based on a printer filter configuration file; and instructions to load, by the custom printer filter manager, a custom printer filter based on custom printer filter configuration information comprising information related to a custom printer filter (226; 236; 228; 230, 234, 238 FIGS. 1 and 5, paragraph[0039] of Pouyadou teaches briefly, operation of the print path engine 56, i.e., the XPS print path, is first described; a print job request 14 is received from a client device for processing, and the scheduler 224 signals the filter pipeline manager 226 to begin processing; the filter pipeline manager reads the filter configuration file 228 and creates a filter pipeline by loading the filters that are listed in the filter configuration file 228 for the selected printer 222; the first filter, i.e., XPS filter 1 (230) in the filter pipeline reads the contents of the XPS spool file 231; the first filter 230 reads the document parts 233 and XML print job ticket 232 from the job request 14 and processes the document accordingly; the first filter 230 sends the processed document parts to the second filter 234 by using an interface provided by an inter-filter communicator 236; the inter-filter communicator 236 maintains intermediate processing results until the next filter is ready to process them; this process continues until the last filter 238 has processed the document and XML print job ticket, unless of course the document processing has been aborted prior to the last filter; information about the printer 222 and the print job may also be stored in the print pipeline property bag 240 for the XPS filters 230, 234, 238 to use; the filters can access information stored in the property bag 240 and can use the stored information share data; and serialization services 242 provides services for serializing data streams flowing between the XPS spool file 231 and the filter pipeline manger 226 and the scheduler 224, and See also at least paragraphs[0021]-[0022], [0025], and [0057] of Pouyadou (i.e., Pouyadou teaches a scheduler to control a filter pipeline manager to load filters, using an inter-filter communicator, in accordance with a sequence that are listed in a configuration file in order to create a filter pipeline)); but does not expressly teach provided by a printer driver; defined by a user.
However, Sedky teaches provided by a printer driver and (Claim 13 of Sedky teaches a method, to be implemented by a printing device having one or more printer drivers, comprising: extracting from a printer filter configuration file a printer filter order that stipulates an order of printer filters for a printer filter pipeline; extracting from the printer filter configuration file at least part of an associated printer filter entry for each stipulated printer filter, wherein the extracting from the printer filter configuration file at least part of an associated printer filter entry further comprises extracting a printer filter interface for each associated stipulated printer filter, the printer filter interface enumerating at least one data type that is compatible with the associated stipulated printer filter; verifying that mating interfaces of each stipulated printer filter along the printer filter pipeline match, the mating interfaces matching when they are identical or compatible, the mating interfaces being compatible when data formatted as one interface type is understood and correctly processed as data formatted as another interface type; determining if a non-matching mating interface between at least two printer filters is detected by the verifying; providing a non-matching printer filter error notification when a non-matching mating interface is detected; constructing the printer filter pipeline responsive to the printer filter order and based on the at least part of the associated printer filter entry for each stipulated printer filter; and utilizing the constructed printer filter pipeline and transmitting one or more printable files to the printing device), but the combination of Pouyadou and Sedky still do not expressly teach defined by a user.
However, Okutsu teaches defined by a user (FIG. 3, paragraph[0049] of Pouyadou teaches the arrangement for enabling or disabling filter modules individually as shown in FIG. 3 has been widely used for enabling or disabling filter functions; this arrangement requires an operator to acquire a detailed knowledge about the processing performed by the individual filter modules installed on the printer 100 before the operator can enable or disable a filter module in order to customize the printer 100 to suit a user; and as the number of filter modules installed increases, this task will become burdensome to the operator and unrealistic).
Furthermore, Pouyadou, Sedky, and Okutsu are considered to be analogous art because they are from the same field of endeavor with respect to a printing device, and involve the same problem of suitably processing data for the printing device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Pouyadou based on Sedky and Okutsu to have the instructions to load, by the printer filter pipeline manager, the custom printer filter manager based on the printer filter configuration file provided by a printer driver; and the instructions to load, by the custom printer filter manager, the custom printer filter based on the custom printer filter configuration information comprising the information related to the custom printer filter defined by a user.  One reason for the modification as taught by Sedky is for enabling a flexible printer pipeline in a printer subsystem in which an arbitrary number of as well as differing types of printer filters may be utilized (Col. 1, Lines 6-9 of Sedky).  Another reason for the modification as taught by Okutsu is for suitably enabling or disabling filter functions (paragraph[0049] of Okutsu).

Potentially Allowable Subject Matter
Claims 2, 7, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 2, 7, 9, and 14 the prior art references of record do not teach the combination of all element limitations as presently claimed. Claims 3-5, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 3-5, and 10-12 the prior art references of record do not teach the combination of all element limitations as presently claimed.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621